DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-37 are currently pending.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SANZ, GB 2521391.
Re claim 1:
SANZ teaches a bearing component which is an annular member with a two-dimensional code (355) which has a shape with a maximum circumferential dimension longer than a maximum radial dimension or a maximum axial dimension [page 10, lines 23-36; page 11, lines 1-6; Figure 2B].
Re claim 4:
SANZ teaches the bearing component of claim 1, which has the two-dimensional code on an axial end surface [Figure 2b].
Re claim 5:
SANZ teaches the bearing component of claim 1, which has the two-dimensional code on an outer peripheral surface [Figure 2B].
Re claim 6:
SANZ teaches the bearing component according to claim 1, wherein the two-dimensional code is provided at a plurality of locations along a circumferential direction of the annular member [page 11, lines 1-6; Figure 2b]
Re claim 8:
SANZ teaches the bearing component according to claim 1, wherein the bearing component is an outer ring or an inner ring of a rolling bearing [page 10, lines 23-36; page 11, lines 1-6; Figure 2B].
Re claim 9:
SANZ teaches a bearing (300) which includes the bearing component according to claim 1 [page 10, lines 23-36; Figure 2B].
Re claim 14:
SANZ teaches a method for manufacturing a bearing, wherein the bearing is manufactured by using the bearing component according to claim 1 [pages 11-13].

Claim(s) 1, 7, 10, 11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRAI, JP 2011240857.
Re claim 1:
HIRAI teaches a bearing component which is an annular member with a two-dimensional code which has a shape with a maximum circumferential dimension longer than a maximum radial dimension or a maximum axial dimension [Figure 1-6].
Re claim 7:
HIRAI teaches the bearing component according to claim 1, wherein the two-dimensional code is a laser marking engraved on a metal surface [Figure 1-6]
Re claim 10-11:
HIRAI teaches a machine (vehicle) which includes the bearing component according to claim 1 [0004] [0012].
Re claim 15-16:
HIRAI teaches a method for manufacturing a machine (vehicle), wherein a machine (vehicle) using the bearing component according to claim 1 [0004] [0012].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANZ, GB 2521391 in view of AUGER, US 2020/0171736
Re claims 2-3:
SANZ teaches the bearing component according to claim 1, but does not teach at least one dot row among a plurality of dot rows arranged in a longitudinal direction of the two-dimensional code has a line pattern in which all dots are marked.
AUGER teaches a two-dimensional code wherein at least one dot row among a plurality of dot rows arranged in a longitudinal direction of the two-dimensional code has a line pattern in which all dots are marks [0081]-[0083] [Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date for the dimensional code of SANZ to incorporate the two-dimensional code of AUGER for the purpose of providing the bearing with an alternative two-dimensional marking commonly used in the art.

Claim(s) 17, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAUSCH et al, US 2018/0276623 in view of AUGER, US 2020/0171736
Re claims 17, 28, and 31:
PAUSCH teaches a method for reading two-dimensional code included in a bearing component, the method comprising the steps of:
First, imaging the bearing component; second, detecting a circumferential position of the bearing component in which the two-dimensional code is arranged from a captured image of the bearing component; third, capturing the circumferential position of the bearing component and acquiring a captured image of the two-dimensional code; and fourth, reading information of the two-dimensional code from the captured image of the two dimensional code [0011] [0039] [Figure 1].
AUGER teaches a two-dimensional code, wherein the  wherein at least one dot row among a plurality of dot rows arranged in a longitudinal direction of the two-dimensional code has a line pattern in which all dots are marks [0081]-[0083] [Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date for the dimensional code of SANZ to incorporate the two-dimensional code of AUGER for the purpose of providing the bearing with an alternative two-dimensional marking commonly used in the art.


Allowable Subject Matter
Claims 12-13 are allowed.
Claims 18-27, 29-30, and 32-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876